Citation Nr: 1712348	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  09-29 215	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected right hip and/or low back disability.

2.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to a service-connected disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1981 to June 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2008 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The case is currently under the jurisdiction of the VA RO in Montgomery, Alabama.

The Board remanded the OSA claim and denied the left hip claim in a February 2016 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In December 2016, the Court issued an order granting a December 2016 Joint Motion for Remand (JMR).  Both claims have been subsequently returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

With regard to the left hip claim, this claim must be remanded for an addendum opinion in compliance with the December 2016 JMR and Court Order.

With regard to the OSA claim, the Board's February 2016 remand directed the examiner to consider all risk factors for OSA in determining whether the Veteran's OSA was secondary to a service-connected disability.  The Board even included an internet research citation noting that gastroesophageal reflux disease (GERD) is a possible risk factor for OSA.  Although the examiner identified more risk factors for OSA than the prior opinion, she failed to specifically address GERD, including review of the internet citation provided by the Board.  Without a specific review and discussion of this internet research, the Board is unable to determine whether the examiner's opinion is adequate with regard to a possible relationship between GERD and OSA.  Thus, this claim must also be remanded for an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim);

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's claims file should be provided to an appropriate examiner, in order to provide an addendum opinion for the Veteran's left hip claim.  The claims folder must be made available to the examiner for review in connection with the opinion.  The opinion must reflect that such a review was conducted.  The Veteran may be recalled for examination if deemed necessary.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed left hip strain and mild degenerative joint disease (1) had its onset in service or was otherwise etiologically related to active service, including the in-service motor vehicle accident, or (2) was caused or aggravated (made worse) by any of his service-connected orthopedic disabilities.  

The examiner should specifically address (1) the Veteran's contentions of continuous left hip pain since service, and (2) the multiple notations of altered gait due to the Veteran's right hip disability.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  The Veteran's claims file should be provided to an appropriate examiner, preferably a pulmonologist/sleep medicine specialist, in order to provide an addendum opinion for the Veteran's OSA claim.  The claims folder must be made available to the examiner for review in connection with the opinion.  The opinion must reflect that such a review was conducted.  The Veteran may be recalled for examination if deemed necessary.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed OSA was caused or aggravated (made worse) by any of his service-connected disabilities, including GERD.  

The examiner should specifically address review and discuss the internet research cited by the Board indicating that GERD is a risk factor for OSA.  (http://www.webmd.com/sleep-disorders/sleep-apnea/sleep-apnea)

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's claims should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




